DETAILED ACTION
This office action is in response to the original application filed on April 09, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 23-35 have been cancelled.
Claim 36 has been added.
Claims 2-22 and 36 are pending.

Claim Objections
Claims 9, 17, 19, and 21 are objected to because of the following informalities: claims 9, 17, 19, and 21 recites to claim 36 and does not pass the infringement test of MPEP 608.01(n). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-22 and 36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,590,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and ‘983 is directed to a self-authenticating integrated microchips for inclusion in devices to protect against counterfeiting of the device. 

Claims 2-22 and 36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,135,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and ‘814 is directed to a self-authenticating integrated microchips for inclusion in devices to protect against counterfeiting of the device.

Claims 2-22 and 36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,659,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and ‘814 is .

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 36 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim limitation, “… a comparator interconnected to said memory region for providing an indicator of whether given input matches said stored authentication code” and “… read said stored authentication code from said first memory region” are not clear. Line 2-3 of claim 36 recites that the said memory region is unreadable and unmodifiable by said chip or a chip reader. It is not clear that how the said comparator and the said authentication circuit compare and read respectively the authentication coded stored in the said memory region. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7, 9-12, 17, 19-20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US Pub. No. 2010/0332393) in view of Koushanfar (US Pub. No. 2010/0122353).

	As per claim 36 Weller discloses:
A self-authenticating integrated circuit chip comprising: (paragraph 103 of Weller, the chip card 1540) a memory region storing a stored authentication code, said memory region adapted to be unreadable and unmodifiable by said chip or a chip reader; (paragraph 36 of Weller, the access control server (ACS) 114 is a computer that has a database of cardholders registered for PAS containing cardholder account and password information) and (paragraph 166 of Weller, the access applet 1202 stores a password, which is secret #2, that will be used to unlock the various applications on the chip card),
A comparator interconnected to said memory region for providing an indicator of whether given input matches said stored authentication code; and an authentication circuit on the integrated circuit interconnected to said comparator and at said one or more memory circuits wherein said authentication circuit is operable to: read said stored authentication code from said first memory region; present a further the cardholder client device software returns secret #2, the cryptogram, and the supporting data to the ACS for the ACS to validate the cryptogram. The ACS accepts the cardholder client device software's input and validates it against the Account Holder Database. If there is more than one Account Holder Database entry (secret #2) for a Primary Account Number (PAN), the cardholder is validated if any of the entries (secret #2) match the secret #2 sent to the ACS by the cardholder client device software). Also see fig. 12, block 1522 and 1524 of Weller.
In response to receiving an indicator from said comparator indicating that said stored authentication code matches said further authentication code unlock said chip to allow data to be transmitted therethrough to a chip reader or unlock a further memory region of the integrated circuit. (Paragraph 166 of Weller, chip card 1540 includes the access applet 1202 and the chip card credit and debit application 1204. The access applet 1202 stores a password, which is secret #2, that will be used to unlock the various applications on the chip card. The cardholder client device includes the payer authentication application 1542).
Weller teaches the method of unlocking virious application on the chip card (See paragraph 166 of Weller) but fails to clearly disclose the method of unlocking a communication interface of sad chip. However, on the same field of endeavor, Koushanfar teaches this limitation as, (paragraph 24 of Koushanfar, the ID of each IC is used to lock the functionality of the IC until the designer has authenticated the IC. After authentication, the chip is unlocked, for example, by the designer providing a key to the manufacturer to unlock the IC and allowing the IC to operate properly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Weller and include the above limitation using the teaching of Koushanfar in order to securely unlock the card.

As per claim 3 Weller in view of Koushanfar discloses:
The chip of claim 36, wherein said chip is operable, upon said unlocking, to transmit data to a chip reader by way of said communication interface. (Paragraph 164 of Weller, the access application is able to verify the identity of the person attempting to utilize the chip card and its associated applications. If the Access application unlocks all of the applications on the chip card so that they may be used).

As per claim 4 Weller in view of Koushanfar discloses:
The chip of claim 3, wherein said transmitted data is transmitted in encrypted form. (Paragraph 84 of Weller, the channel between the cardholder and the ACS should be encrypted by the ACS by using an SSL certificate obtained from a service organization-approved certificate authority. This channel is used for two purposes. First to send the PAReq message from the merchant plug-in to the ACS, and secondly to send the signed PARes message from the ACS to the cardholder).

As per claim 5 Weller in view of Koushanfar discloses:
The chip of claim 3, wherein said transmitted data comprises at least one of a unique identifier of said chip, a unique user identifier, a unique account identifier, a unique mobile service subscriber identifier, a unique transaction identifier, an electronic ticket identifier, a voucher code, and a network authentication code. (Paragraph 177 of Weller, the cardholder client device software returns secret #2, the cryptogram, and the supporting data to the ACS for the ACS to validate the cryptogram. The ACS accepts the cardholder client device software's input and validates it against the Account Holder Database. If there is more than one Account Holder Database entry (secret #2) for a Primary Account Number (PAN), the cardholder is validated if any of the entries (secret #2) match the secret #2 sent to the ACS by the cardholder client device software).

As per claim 6 Weller in view of Koushanfar discloses:
The chip of claim 5, wherein said unique account identifier comprises a credit card number or a debit card number. (Paragraph 49 of Weller, cardholder authentication information includes information such as business identification, country code, card account number, card expiration date, cardholder name, issuer-specific authentication data specified in the "participating BIN" data (e.g., mother's maiden name), and other information such as billing address, shipping address, social security 

As per claim 7 Weller in view of Koushanfar discloses:
The chip of claim 5, wherein said network authentication code comprises at least one of a timestamp and a transaction identifier. (Paragraph 49 of Weller, cardholder authentication information includes information such as business identification, country code, card account number, card expiration date, cardholder name, issuer-specific authentication data specified in the "participating BIN" data (e.g., mother's maiden name), and other information such as billing address, shipping address, social security number, telephone number, account balance, transaction history, and driver license number. Issuers should also provide account number ranges for their card account portfolios and access control server IP addresses (URLs) to the directory server. PAS will be offered through bank branded web-sites, which will allow cardholders to register with PAS).

As per claim 9 Weller in view of Koushanfar discloses:
A card comprising said chip of claim 36. (Paragraph 94 of Weller, a chip card embodiment of the Payer Authentication Service (PAS) involves a cardholder using an integrated circuit card (also known as a chip card or a smart card) and a chip card reader).

As per claim 10 Weller in view of Koushanfar discloses:
The card of claim 9, wherein said card is an identity card, a payment card, or an access control card. (Paragraph 106 of Weller, Chip card 1540 is a payment card from an issuer that contains the chip card credit and debit application 1542, for example Visa Smart Debit Credit Application).

As per claim 11 Weller in view of Koushanfar discloses:
Chip card 1540 is a payment card from an issuer that contains the chip card credit and debit application 1542, for example Visa Smart Debit Credit Application).

As per claim 12 Weller in view of Koushanfar discloses:
The card of claim 10, further comprising a magnetic stripe storing a network authentication code. (Paragraph 32 of Weller, PAS can be used to authenticate a financial institution's customers when accessing an Internet web site to complete an online form. PAS can also be used in aspects of retail banking such as debit cards, purchase cards, stored value cards, as well as wholesale banking, the medical business, the insurance business, the brokerage business, etc. ID cards can also be used with PAS. For example, AAA may use PAS to authenticate the identity of its customer, or a telephone card company can use PAS to authenticate the identity of the user of a specific card).

As per claim 17 Weller in view of Koushanfar discloses:
A document comprising said chip of claim 36. (Paragraph 32 of Weller, PAS can be used to authenticate a financial institution's customers when accessing an Internet web site to complete an online form. PAS can also be used in aspects of retail banking such as debit cards, purchase cards, stored value cards, as well as wholesale banking, the medical business, the insurance business, the brokerage business, etc. ID cards can also be used with PAS. For example, AAA may use PAS to authenticate the identity of its customer, or a telephone card company can use PAS to authenticate the identity of the user of a specific card).

As per claim 19 Weller in view of Koushanfar discloses:
An electronic device comprising said chip of claim 36. (Paragraph 103 of Weller, the card reader 1518 is the electromechanical device into which a chip card is inserted for use with a terminal application, functionally equivalent to a Card Acceptance Device or InterFace Device (IFD in a physical point of sale environment)) and (paragraph 105 of Weller, the cardholder client device 1510 is a such as a personal computer, a mobile phone, a set top box or any other device or collection of functionally comparable components).

As per claim 20 Weller in view of Koushanfar discloses:
The device of claim 19, wherein said device is a mobile phone, a tablet, a computer, a set-top box, a television, a Smart TV, a modem, a network switch, a network router. (Paragraph 105 of Weller, the cardholder client device 1510 is a system of components and software that acts as an interface among the cardholder 1530, the chip card 1540 and the issuer's ACS 1520 such as a personal computer, a mobile phone, a set top box or any other device or collection of functionally comparable components).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US Pub. No. 2010/0332393) in view of Koushanfar (US Pub. No. 2010/0122353) and further in view of Sugahara (US Pub. No. 2013/0263229).

As per claim 8:
The combination of Weller and Koushanfar teaches the method of having an authentication circuit but fails to disclose:
The chip of claim 5, wherein said authentication circuit is further operable to update said network authentication code at pre-defined time intervals.
However, on the same field of endeavor, Sugahara teaches this limitation as, (paragraph 84 of Sugahara, the authentication server 40 may generate the authentication code which is updated at a predetermined interval and transmit the latest authentication code to the radiographic apparatus 20 in response to the reception of the authentication code request command from the radiographic apparatus 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Weller and Koushanfar to include the above .

Claims 2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US Pub. No. 2010/0332393) in view of Koushanfar (US Pub. No. 2010/0122353) and further in view of Zellner (US Pub. No. 2006/0091223).

As per claim 2:
The combination of Weller and Koushanfar  teaches the method of having a communication interface but fails to disclose:
The chip of claim 36, wherein said communication interface comprises a radio-frequency transmitter.
However, on the same field of endeavor, Zellner teaches this limitation as, (paragraph 10 of Zellner, in still other embodiments of the present invention, a redio frequency system is provided in the package, and the processor is further configured to interface with a credit card server using the radio frequency system, to provision, deactivate, renew and/or upgrade the predetermined credit card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Weller and Koushanfar to include the above limitation using the teaching of Zellner in order to substitute one method for the other to get the same end result of communicating with each other using an interface.

As per claim 13:
The combination of Weller and Koushanfar teaches the method of having a card but fails to disclose:
The card of claim 9, wherein said card is a SIM card.
However, on the same field of endeavor, Zellner teaches this limitation as, (paragraph 58 of Zellner, other embodiments can provide conventional Subscriber Information Module (SIM) card capabilities and/or other type of plug-in memory/identity/security card capability. Thus, in some The SIM card may take the form of a card that is smaller than the vertical and horizontal dimensions of a standard credit card and may be plugged into or inserted into a slot or space in the electronic card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Weller and Koushanfar to include the above limitation using the teaching of Zellner in order to use the card in a personal mobile phone.

As per claim 14 Weller in view of Koushanfar and further in view of Zellner discloses:
The card of claim 13, wherein said SIM card is a GSM SIM card, USIM card, a CSIM card, a R-UIM card, a Universal Integrated Circuit Card, a high-capacity SIM card, or a MegaSIM card. (Paragraph 42 of Zellner, as used herein, subscriber identification relates to subscriber information that is stored, for example, in Subscriber Identification Modules (SIM) that are conventionally used with GSM cellular telephones and other devices).

As per claim 15 Weller in view of Koushanfar and further in view of Zellner discloses:
The card of claim 13, wherein said card, upon said unlocking said chip, is operable to transmit a message to another SIM card by way of said communication interface of said chip. (Paragraph 58 of Zellner, other embodiments can provide conventional Subscriber Information Module (SIM) card capabilities and/or other type of plug-in memory/identity/security card capability. Thus, in some embodiments, the electronic card may include a smaller SIM card removably housed therein. The SIM card may take the form of a card that is smaller than the vertical and horizontal dimensions of a standard credit card and may be plugged into or inserted into a slot or space in the electronic card).

As per claim 16 Weller in view of Koushanfar and further in view of Zellner discloses:
The card of claim 13, wherein said card, upon said unlocking said chip, is operable to transmit payment data to a point-of-sale terminal by way of said communication interface of said chip. (Paragraph 102 of Weller, at block 1195, a payment response message is sent back by the ACS to the merchant The payment response message contains a card authorization verification value (CAVV), to inform the merchant that the cardholder has been authenticated and that the actual card is being used at the cardholder client device is the proper card. The purchase transaction then proceeds as was described previously).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US Pub. No. 2010/0332393) in view of Koushanfar (US Pub. No. 2010/0122353) and further in view of Finn (US Pub. No.2006/0219776).

As per claim 18:
The combination of Weller and Koushanfar teaches the method of having a card/ID/Document but fails to disclose:
The document of claim 17, wherein said document is a passport or a travel visa.
However, on the same field of endeavor, Finn teaches this limitation as, (paragraphs 29-32 of Finn, handheld readers are also used for ID verification in mobile applications such as; Employee ID in large restricted areas (e.g. airports, seaports, military bases and ships) and attended access control gates Cross border control to authenticate travel documents (e-Passport and Visa) from a citizen of any nation National ID to verify a holder of a government ID card) and (paragraph 526 of Finn, in the production process of thee-passport or contactless card, the inlay can accommodate both chips with antenna. The "privileges chip" can also be used for authentication purposes in pre & post personalization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Weller and Koushanfar to include the above limitation using the teaching of Finn in order to substitute one method for the other to get the same end result of authenticating user using passport/ID card.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (US Pub. No. 2010/0332393) in view of Koushanfar (US Pub. No. 2010/0122353) and further in view of Jonge (US Pub. No.2002/0072963).

As per claim 21:
The combination of Weller and Koushanfar teaches the method of having a chip in a card but fails to disclose:
A vehicle comprising said chip of claim 36.
However, on the same field of endeavor, Jonge teaches this limitation as, (paragraph 422 of Jonge, in addition, it must be possible to charge the registered traffic fees to the correct payer regularly. For this it is desirable to register or transmit some identification number of the payer with each meter reading and/or meter identification. If desired, payments might also be made in an anonymous or semi-anonymous way within the vehicle) and (paragraph 493 of Jonge, direct payment in the vehicle by means of a chipcard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Weller and Koushanfar to include the above limitation using the teaching of Jonge in order to substitute one method for the other to get the same end result of making a payment using a payment method (i.e., mounted in the care/plastic card).

As per claim 22 Weller in view of Koushanfar and further in view of Jonger discloses:
The vehicle of claim 21, wherein said vehicle, upon said unlocking said chip, is operable to transmit payment data by way of said communication interface of said chip. (Paragraph 422 of Jonge, in addition, it must be possible to charge the registered traffic fees to the correct payer regularly. For this it is desirable to register or transmit some identification number of the payer with each meter reading and/or meter identification. If desired, payments might also be made in an anonymous or semi-anonymous way within the vehicle) and (paragraph 493 of Jonge, direct payment in the vehicle by means of a chipcard). 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Iga (US Pub. No. 2005/0060536). Iga discloses the methods and systems for providing enhance security of specified electronic information and its related information in a terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434